DETAILED ACTION
Application 16/889905, “NEGATIVE ELECTRODE FOR RECHARGEABLE LITHIUM BATTERY AND RECHARGEABLE LITHIUM BATTERY INCLUDING SAME”, was filed with the USPTO on 6/2/20 and claims priority from a foreign application filed on 6/3/2019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 6/2/20.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “about” in claims 5-8 and 10 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claim 9 recites, “wherein the Si-containing negative active material includes Si, SiO.sub.x, in which 0<x<2, a Si-Q alloy, in which Q is an alkali metal, an alkaline-earth metal, a Group 13 element, a Group 14 element, a Group 15 element, a Group 16 element, a transition metal, a rare earth element, or a combination thereof, but not Si, a Si-carbon composite, or a combination thereof”  The underlined portion appears to claim two mutually exclusive embodiments, rendering the claim unclear.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fujino (US 2006/0099505) and Kim (US 2014/0186680).
Regarding claim 1 and 11, Fujino teaches a rechargeable lithium battery, comprising: a negative electrode; a positive electrode including a positive active material; and a non-aqueous electrolyte (Figure 6, paragraphs [0011, 0058, 0067]), 
wherein the negative electrode is a negative electrode (e.g. Figure 1) comprising: a negative active material layer including a silicon (Si)-containing negative active material (item 12A, paragraph [0033]), and a binder (item 12B, paragraph [0029]). 
Fujino further teaches that the binder should function as a cushion to absorb expansion and shrinkage of the anode active material in order to prevent cracking and separation (see abstract, paragraph [0014]).  

Fujino does not appear to teach wherein the binder includes a copolymer including an amide group-containing first repeating unit, a cyano group-containing second repeating unit, and a sulfonate group-containing third repeating unit.
In the battery art, Kim teaches a binder (e.g. Figure 1 item 5), wherein the binder includes a copolymer including an amide group-containing first repeating unit, a cyano group-containing second repeating unit, and a sulfonate group-containing third repeating unit (paragraph [0009] describes a binder which is a copolymer including a second monomer unit.  Paragraph [0012] teaches that the second monomer unit may include “at least one of” amide, cyano, and sulfide containing monomers.)  Kim further teaches that the binder inhibits delamination and promotes stability and durability (paragraph [0027]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the negative electrode of Fujino by substituting the binder of Kim for the binder of Fujino for the benefit of incorporating a binder known to promote stability and durability as taught by Kim.    
Such a modification merely requires the simple substitution of one known particulate binder for another to yield predictable results; therefore, a prima facie case of obviousness exists accordance with MPEP 2141.

Regarding claims 2-4, Fujino and Kim remain as applied to claim 1.  Kim further teaches the binder including repeating units represented by Chemical Formulas 1, 2, and 3 (paragraph [0012] teaches various amide, cyano and sulfonate monomer units within the scope of the Chemical formulas).


Regarding claim 6, Fujino and Kim remain as applied to claim 1.  Kim further teaches the binder having an exemplary molecular weight lying within the range of 200,000 to 700,000 (See last row of Table 1; paragraph [0096]).

Regarding claim 8, Fujino and Kim remain as applied to claim 1.  Fujino further teaches the binder included at 5 parts by mass (paragraph [0073]), thus it would have been obvious to use a binder content in the 3 to 20 wt% range in the combined embodiment.

Regarding claim 9, Fujino and Kim remain as applied to claim 1.  XXX further teaches wherein the negative active material includes Si (paragraph [0033]).


Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fujino (US 2006/0099505), Kim (US 2014/0186680) and Adachi (WO 2019/065471 published 4/4/2019; citations taken from EP 3691004 A1).
Regarding claim 5, Fujino and Kim remain as applied to claim 1.  Kim does not expressly teach  wherein the copolymer includes about 49.9 mol % to about 95 mol % of the first repeating unit, about 5 mol % to about 50 mol % of the second repeating unit, and about 0.1 mol % to about 20 mol % of the third repeating unit.
However, it has been held that generally differences in concentration or temperature will not support patentability unless there is evidence of criticality MPEP 2144.04 IIA.  In this case, even if applicant’s Table 1 were found to suggest criticality, the content of the first repeating unit of the inventive embodiments is narrower in scope than the claimed range, thus, the evidence does not support criticality of the claimed invention.  
Alternatively, in the battery art, Adachi teaches that a binder may be provided with 10-80 wt % of an amide unit for the benefit of balancing the materials characteristics of a polymer containing the monomer (paragraph [0038]; e.g. 53% at Example 3 of table 1-1).  The actual concentration required for the lesser components is unclear because “about” may have a greater significance when only small amounts are required. 
It would have been obvious to a person having ordinary skill in the art at the time of invention configure the binder to include a large percent of amide unit relative to the cyano and sulfonate units for the benefit of providing desirable materials characteristics as taught by Adachi.  

Regarding claim 10, Fujino and Kim remain as applied to claim 1.  Fujino does not expressly teach wherein a thickness of the negative electrode is about 30 μm to about 120 μm.
In the battery art, Adachi teaches that a negative electrode may be configured to have a thickness of 80 μm (paragraph [0178]). A skilled artisan would have understood that a minimum functional thickness exists because the active material, which stores lithium ions to provide capacity to the battery, must have sufficient mass to give a desired capacity (paragraph [0111]).  Moreover, Adachi further teaches that a compactness to the battery is desirable (paragraph [0145]).
It would have been obvious to a person having ordinary skill in the art at the time of invention configure negative electrode to have a thickness of 80 μm since this size provides an adequate balance of capacity and compactness in view of Adachi.


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fujino (US 2006/0099505), Kim (US 2014/0186680) and Iida (US 2013/0288120).
Regarding claim 7, Fujino and Kim remain as applied to claim 1.  The cited art does not appear to teach wherein a glass transition temperature of the copolymer is about 130° C. to about 160° C.
In the battery art, Iida teaches a binder for a lithium ion battery (paragraph [0100]) which may have a glass transition temperature such as 150 C (Table 1, Example 1) for the benefit of providing good formability and bonding properties (paragraph [0081]).
It would have been obvious to a skilled artisan at the time of invention to configure the binder to have a glass transition temperature at a value within the range of 130 to 160 C for the benefit of providing good formability and boding properties for the binder as taught by Iida.  


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Sonobe (US 2021/0057747) a binder composition comprising large percentage of cyano group monomer;
Shibuya (US 2019/0013523) binder composition comprising primarily an acrylamide monomer and an amine compound;
Wakizaka (US 2012/0189898) binder for separator type layer, primarily acrylate based;


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723